Citation Nr: 0927026	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-17 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for left 
hand impairment, residuals of a trauma, including index, 
middle, and ring finger fractures (dominant hand),  currently 
50 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for decreased range of motion of the left 
shoulder.

3. Entitlement to an increased disability rating for a right 
distal radius fracture, with degenerative changes of the 
wrist, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the right knee.

5.  Entitlement to special monthly compensation based on loss 
of use of the left hand.

6.  Entitlement to service connection for a left elbow 
disability, including as secondary to left hand impairment, 
residuals of a trauma, including index, middle, and ring 
finger fractures (dominant hand).

7.  Entitlement to service connection for cervical spine disc 
herniation with radiculopathy, including as secondary to left 
hand impairment, residuals of a trauma, including index, 
middle, and ring finger fractures (dominant hand).

8.  Entitlement to service connection for carpal tunnel 
syndrome of the left upper extremity, including as secondary 
to left hand impairment, residuals of a trauma, including 
index, middle, and ring finger fractures (dominant hand).

9.  Entitlement to service connection for a right elbow 
disability, including as secondary to left hand impairment, 
residuals of a trauma, including index, middle, and ring 
finger fractures (dominant hand).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from September 1976 to 
February 1981.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

The Veteran elected in his May 2006 substantive appeal to 
have a Travel Board hearing.  However, in a July 2007 
statement, the Veteran indicated that he wished to cancel his 
Travel Board hearing request.   There are no other hearing 
requests of record, so the Board deems his request for a 
hearing to have been withdrawn.  See 38 C.F.R. § 20.704(d), 
(e) (2008).  

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claims of entitlement to increased disability ratings 
for his left hand and shoulder, service connection for carpal 
tunnel syndrome, and special monthly compensation.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
right distal radius fracture with degenerative changes of the 
wrist have been manifested by complaints of pain, productive 
of no more than mild limitation of motion of the right wrist, 
and without clinical demonstration of impairment of the 
radius with nonunion in the upper half, impairment of 
supination and pronation, or ankylosis of the wrist.

2.  Throughout the rating period on appeal, the Veteran's 
arthritis of the right knee has been manifested by complaints 
of pain and limitation of motion, but without instability. 

3.  There is no competent medical nexus evidence of record 
indicating the Veteran has a left elbow disability which is 
causally or etiologically related to his service in the 
military, or etiologically related to, or aggravated by, 
service-connected disability.

4.  There is no competent medical nexus evidence of record 
indicating the Veteran has a right elbow disability which is 
causally or etiologically related to his service in the 
military, or etiologically related to, or aggravated by, 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for right distal radius fracture with 
degenerative changes of the wrist .  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5212-5215 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5256-5262 (2008).

3.  A left elbow disability was not incurred in, or 
aggravated by, active service, nor proximately due to, or 
aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2008).

4.  A right elbow disability was not incurred in, or 
aggravated by, active service, nor proximately due to, or 
aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the August 2003 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
arthritis of the right knee, such a claim is now 
substantiated.   As such, his filing of a notice of 
disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  73 Fed. Reg. 23353 - 23356 (April 30, 2008) (as 
it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), 
effective May 30, 2008).  Rather, the Veteran's appeal as to 
the initial rating assignment triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
In addition, VA issued VCAA notice letters dated in February 
2003 and July 2006, from the agency of original jurisdiction 
(AOJ) to the appellant.  These letters informed the appellant 
of what evidence was required to substantiate his claims for 
service connection and his claims increased disability 
ratings.  These letters also informed him of his and VA's 
respective duties for obtaining evidence.

In addition, a July 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the May 2006 
statement of the case (SOC) and the April 2007 supplemental 
SOC (SSOC) provide the Veteran with all of the diagnostic 
codes and applicable information for his claims for increased 
disability ratings.  The SOC and SSOC included a description 
of the rating formulas for all possible schedular ratings 
under the relevant diagnostic codes.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular ratings, but also to obtain all schedular 
ratings above the disability evaluations that the RO had 
assigned.  As such, the Board finds that the Veteran has not 
been prejudiced by the omission of the applicable diagnostic 
codes in his initial VCAA notice letters.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the claimant has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the claimant).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
and Vazquez-Flores v. Peake were provided to the appellant 
after the initial adjudication, the claims were readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  As such, there was no defect with respect to timing 
of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.  

As previously indicated, VA opinions and clinical 
examinations with respect to the issues on appeal have been 
obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinions and clinical 
examinations obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records 
in the Veteran's claims file and the reported medical history 
considered by this examiner was consistent with that 
contained in the claims folder.  The examiners considered all 
of the pertinent evidence of record, to include service 
treatment records and VA treatment records, and the 
statements of the appellant, and provided a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  In addition, consideration of the 
Veteran's current disability status was made in view of the 
Veteran's medical history, as required by 38 C.F.R. §§ 4.1 
and 4.2 (2008), and, where appropriate, clinical findings 
pertinent to the schedular criteria were obtained upon 
examination.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  In this case, the 
increased rating claim for the Veteran's right wrist 
disability was received in February 2002.  As such, the 
rating period for consideration on appeal is from February 
2001.  38 C.F.R. § 3.400 (2008).

In addition, where an award of service connection for a 
disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

Right Distal Radius Fracture, With Degenerative Changes Of 
The Wrist

The Veteran's right distal radius fracture, with degenerative 
changes of the wrist, is rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 provides 
that traumatic arthritis is evaluated as degenerative 
arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 
5003 states that degenerative arthritis, substantiated by x-
ray findings, is to be evaluated on the basis of limitation 
of motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when x-ray evidence shows involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Ibid.  

In a report of medical history completed in February 1984, 
the Veteran indicated that he was left-handed.

As discussed below, competent clinical evidence of record 
establishes that the Veteran experiences some limitation of 
motion of the right wrist.  As such, the rating criteria 
under Diagnostic Code 5003, for degenerative arthritis 
without limitation of motion are not for application.  The 
Veteran is currently assigned a 10 percent disability rating 
for limitation of motion of the right wrist pursuant to 
Diagnostic Code 5215, which provides for a 10 percent rating, 
for either the major or minor extremity, where there is 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  No higher disability 
rating is provided under this Code.  However, under 
Diagnostic Code 5214, a 20 percent disability rating is 
provided for favorable ankylosis of the (minor) wrist, with 
20 to 30 degrees dorsiflexion.  Under Diagnostic Code 5212, a 
20 percent disability rating is available for impairment of 
the radius, of either the major or minor extremity, with 
nonunion in the upper half.  Diagnostic Code 5213 provides 
for a 20 percent rating, for either the major or minor wrist, 
where there is loss of pronation beyond the last quarter of 
arc or there is bone fusion with hand fixed near the middle 
of the arc or moderate pronation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5212-5215.  

Considering the rating criteria applicable to the Veteran's 
right distal radius fracture, with degenerative changes of 
the wrist, the clinical evidence of record, throughout the 
rating period on appeal, does not show that the Veteran 
experiences limitation of pronation beyond the last quarter 
of arc, bone fusion with the hand fixed near the middle of 
arc, moderate pronation, or impairment of the radius with 
nonunion in the upper half.  Likewise, the Veteran does not 
experience ankylosis.  At the most recent VA examination, in 
December 2006, the Veteran had palmar flexion to 75 degrees, 
dorsiflexion to 70 degrees, ulnar radiation to 40 degrees, 
and radial deviation to 30 degrees.  Likewise, his initial, 
March 2003 VA examination indicated that the Veteran had  
palmar flexion to 80 degrees, dorsiflexion to 40 degrees, 
ulnar radiation to 45 degrees, and radial deviation to 50 
degrees.  Further, it is also noteworthy that the Veteran has 
not required any surgery or other treatment for his right 
distal radius fracture, with degenerative changes of the 
wrist right distal radius fracture, with degenerative changes 
of the wrist (see  VA examination report dated March 2003).  
Thus, the Board finds that the Veteran's right distal radius 
fracture, with degenerative changes of the wrist fits within 
the criteria for the currently assigned 10 percent disability 
evaluation. 

In concluding the Veteran is not entitled to higher ratings 
for his right distal radius fracture, with degenerative 
changes of the wrist, at any time during the rating period on 
appeal, the Board has considered as well whether he has 
additional functional loss - beyond that objectively shown 
- due to his pain, or because of weakness, premature or 
excess fatigability, incoordination, etc.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Nonetheless, there is no indication in the 
record that his functional ability is decreased beyond the 
limitation of motion already shown on examination, even when 
his symptoms are most problematic.  In particular, the 
December 2006 VA examiner noted that there was a mild 
increase in pain upon repetitive use, but found that there 
was no additional weakness, fatigability, incoordination, 
lack of endurance, or additional loss of motion.  As a 
result, his current 10 percent rating adequately compensates 
him for the extent of his pain, including insofar as its 
resulting effect on his range of motion.  

The Board has also considered whether referral is warranted 
for an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his right distal radius fracture, with 
degenerative changes of the wrist, standing alone, resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of normal rating schedule 
standards.  Accordingly, the Board finds that this case does 
not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In view of the foregoing, the 
preponderance of the evidence is against a higher disability 
rating for his right distal radius fracture, with 
degenerative changes of the wrist, at any time during the 
rating period on appeal.  



Arthritis of the Right Knee

The Veteran's arthritis of the right knee is rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Diagnostic Code 5010 provides that traumatic arthritis is 
evaluated as degenerative arthritis pursuant to Diagnostic 
Code 5003. Diagnostic Code 5003 states that degenerative 
arthritis, substantiated by x-ray findings, is to be 
evaluated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when x-ray evidence shows involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Ibid.  

The Veteran experiences some limitation of motion of the 
right knee, and as a result, the rating criteria under 
Diagnostic Code 5003, for degenerative arthritis without 
limitation of motion are not for application.  

The Veteran's right knee disability is rated by analogy to 
38 U.S.C.A. § 4.71a, Diagnostic Codes 5260 and 5261.  
According to Diagnostic Code 5260, a noncompensable rating is 
assigned when leg flexion is limited to 60 degrees and a 10 
percent rating is assigned when leg flexion is limited to 45 
degrees.  A 20 percent rating requires leg flexion limited to 
30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Under Diagnostic Code 5261, a noncompensable evaluation is 
warranted when leg extension is limited to 5 degrees and a 10 
percent evaluation is warranted when leg extension is limited 
to 10 degrees.  A 20 percent evaluation is warranted when leg 
extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Considering the rating criteria applicable to the Veteran's 
arthritis of the right knee, the objective clinical evidence 
of record, throughout the rating period on appeal, does not 
show the Veteran has flexion limited to 30 degrees or 
extension limited to 15 degrees.  His range of motion 
far exceeds these respective limits.  Indeed, the medical 
evidence of record clearly indicates that he has essentially 
continuously had full extension to 0 degrees, and that his 
flexion, at worst, and fully acknowledging his pain, is still 
to at least 120 degrees, including at his most recent VA 
examination.  VA considers "full" range of motion for the 
knee to be from 0 to 140 degrees (full extension to full 
flexion).  See 38 C.F.R. § 4.71, Plate II.  There is no 
objective clinical indication, however, that he has 
additional functional impairment, above and beyond the 10-
percent level, which would support an even higher rating.  In 
this regard, the Board points out that the Veteran's December 
2006 VA examination was negative for objective evidence of 
instability, subluxation, weakness, abnormal movement, 
swelling, or deformity, although he reports experiencing pain 
and weakness upon weight-bearing repetitive motion.  
Likewise, there was no objective evidence of redness, heat, 
or crepitus.  Moreover, he had full motor strength.  
Similarly, the Veteran has pain and tenderness in his right 
knee, but he does not have overall moderate impairment of his 
tibia and fibula, significant limitation of motion in his 
knees, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, or ankylosis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5257, 5262.

In concluding the Veteran is not entitled to higher ratings 
for his arthritis of the right knee, at any time during the 
rating period on appeal, the Board has considered as well 
whether he has additional functional loss - beyond that 
objectively shown - due to his pain, or because of weakness, 
premature or excess fatigability, incoordination, etc.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication 
in the record that his functional ability is decreased beyond 
the limitation of motion already shown on examination, even 
when his symptoms are most problematic.  In particular, the 
December 2006 VA examiner noted that there was a mild 
increase in pain upon repetitive use, but found that there 
was no additional weakness, fatigability, incoordination, 
lack of endurance, or additional loss of motion.  As a 
result, his current 10 percent rating adequately compensate 
him for the extent of his pain, including insofar as its 
resulting effect on his range of motion.  

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his arthritis of the right knee, standing 
alone, resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Accordingly, the Board finds that this case does 
not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In view of the foregoing, the 
preponderance of the evidence is against higher disability 
ratings for his arthritis of the right knee, at any time 
during the rating period on appeal.  

Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for a right or left 
elbow disability, including as secondary to service-connected 
left hand impairment, residuals of a trauma, including index, 
middle, and ring finger fractures (dominant hand), so these 
claims must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran was treated for 
complaints of left elbow pain during service, but observes 
that the Veteran's service treatment records do not show that 
the Veteran complained of or was treated for a right elbow 
disability during his military service.  Nevertheless, the 
Board notes that it appears that the Veteran did not make any 
complaints related to either of his elbows at his separation 
examination.  This is probatively significant and given a lot 
of weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems at or 
immediately following his discharge from service, as he is 
now alleging, then he would have at least mentioned this 
during his separation examination.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . ."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  According 
to the medical evidence of record, the Veteran reported that 
he first had left elbow complaints in 1997 and right elbow 
complaints in 2002; VA medical records do not confirm 
treatment for either of his elbows until 2002.  See Savage, 
supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  The Board notes that, in the 
absence of demonstration of continuity of symptomatology, or 
a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence, which 
weighs against the claim).  

Furthermore, while the Board acknowledges that the Veteran 
asserts that his elbow disabilities are related to his 
service-connected left hand impairment, residuals of a 
trauma, including index, middle, and ring finger fractures 
(dominant hand), there is no objective medical evidence of a 
right or left elbow disability.  More specifically, although 
the Veteran's VA treating provider indicated in a June 2002 
letter that the Veteran had a left elbow disability and that 
VA medical records show diagnoses of osteoarthritis of the 
elbows, the Board points out that these diagnoses were based 
on the Veteran's reported complaints and history; the 
Veteran's December 2006 VA examination was negative for 
evidence of a right or left elbow disability.  In this 
regard, the Board notes that x-rays and physical evaluations 
were negative upon VA examination.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1998) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  
38 U.S.C. § 1110 (formerly § 310)).  

The Board acknowledges that, in June 2002, a VA physician 
attributed the Veteran's claimed elbow disabilities to his 
service-connected left hand impairment, residuals of a 
trauma, including index, middle and ring finger fractures.  
However, the Board notes that this conclusion was based on 
the history as provided by the Veteran, which is inconsistent 
with the medical evidence of record.  See Reonal v. Brown, 5 
Vet. App. 458, 494-95 (1993) (the presumption of credibility 
is not found to "arise" or apply to a statement to a 
physician based upon an inaccurate factual premise or history 
as related by the veteran).  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by any additional medical comment, does 
not constitute competent medical evidence).  The Board 
further notes that the Veteran's treating physician did not 
provide any objective findings which support his opinion or 
otherwise refer to any credible supporting evidence that the 
Veteran's elbow disabilities were related to his service, 
including his service-connected left hand impairment, 
residuals of a trauma, including index, middle and ring 
finger fractures.  See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).  See also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (the Court rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed relevant service medical records or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis).  

Furthermore, the March 2003 and December 2006 VA examiners 
did not find that the Veteran's service-connected left hand 
impairment, residuals of a trauma, including index, middle 
and ring finger fractures, proximately caused the Veteran's 
elbow disabilities.  To the contrary, both VA examiners found 
that there was no evidence of actual elbow disabilities.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the Veteran developed right and 
left elbow disabilities as a result of his service in the 
military, including his service-connected left hand 
impairment, residuals of a trauma, including index, middle 
and ring finger fractures.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"); 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  See 
also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  

In view of the foregoing, the Board affords great probative 
value to the opinion contained in the March 2003 and December 
2006 VA examination reports.  See Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  These VA examination 
reports reflect that the VA examiners reviewed the Veteran's 
entire claims folder and the Veteran's reported history, as 
well as undertook a comprehensive clinical examination of the 
Veteran, prior to finding that it was unlikely that the 
Veteran's current elbow disabilities were related to his 
service, including his service-connected left hand 
impairment, residuals of a trauma, including index, middle 
and ring finger fractures.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994) (although the Board may not ignore medical 
opinion evidence, greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence).  

Therefore, the only evidence portending that the Veteran's 
elbow disabilities in any way related to his service in the 
military, or his service-connected left hand impairment, 
residuals of a trauma, including index, middle and ring 
finger fractures, comes from him personally.  As a layman, 
the Veteran simply does not have the necessary medical 
training and/or expertise to determine the cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
his claim, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for right distal radius fracture, with degenerative changes 
of the wrist, is denied.  

The claim for a disability rating higher than 10 percent for 
arthritis of the right knee is denied.

Entitlement to service connection for a left elbow 
disability, to include as secondary to a service-connected 
left hand impairment, residuals of a trauma, including index, 
middle, and ring finger fractures (dominant hand), is denied.

Entitlement to service connection for a right elbow 
disability, to include as secondary to a service-connected 
left hand impairment, residuals of a trauma, including index, 
middle, and ring finger fractures (dominant hand), is denied.


REMAND

The Board acknowledges that the Veteran underwent VA bone and 
joint examinations in March 2003 and December 2006.  Copies 
of the examination reports are associated with his 
claims file.  Nevertheless, the Veteran contends that his 
left hand and left shoulder disabilities are worse than 
currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995).   In this regard, it is noted that the Court in Green 
stated that the fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

As such, in order to effectively evaluate the Veteran's 
service-connected left hand impairment, residuals of a 
trauma, including index, middle and ring finger fractures, as 
well as his service-connected decreased range of motion of 
the left shoulder, more recent objective characterizations of 
the conditions and their associated symptomatology are 
required.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern).  See also Hart v. 
Mansfield, 21 Vet App 505 (2007) (wherein the Court held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings); Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when the veteran appeals the 
initial rating assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the pendency of his appeal).  

Moreover, the Board notes that the aforementioned March 2003 
and December 2006 VA examination reports do not address the 
Veteran's claims of entitlement to service connection for 
cervical spine disc herniation with radiculopathy and carpal 
tunnel syndrome of the left upper extremity.  In this regard, 
the Board points out that the Veteran has been treated for 
complaints of left arm numbness and weakness, and that an EMG 
was ordered in an effort to confirm carpal tunnel syndrome, 
but that the medical evidence of record does not indicate 
whether such testing was completed and if so, the results of 
such testing.  Moreover, the Veteran has been diagnosed with 
a cervical spine disability, which the Veteran alleges is due 
to his service-connected left hand disability, but the VA 
examinations of record do not address the etiology of his 
cervical-spine disability.  

Therefore, the Board finds that additional clinical 
assessment and medical opinion is needed to adequately 
address the Veteran's service connection claims for cervical 
spine disc herniation with radiculopathy and carpal tunnel 
syndrome of the left upper extremity, as well as to address 
the current manifestations and severity of the Veteran's 
service-connected left hand impairment, residuals of a 
trauma, including index, middle and ring finger fractures and 
service-connected decreased range of motion of the left 
shoulder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

The Board notes that the issue of entitlement to special 
monthly compensation based on loss of use of the left hand is 
inextricably intertwined with the Veteran's claims for 
increased disability evaluations and service connection, 
currently on appeal.  See, e.g., Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  

Additionally, a review of the claims file does not indicate 
the Veteran has received adequate VCAA notice with regard to 
his claim of entitlement to an increased disability rating 
for left hand impairment, residuals of a trauma, including 
index, middle, and ring finger fractures (dominant hand).  
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).   Although the 
Veteran was provided VCAA notice letters in February 2003 and 
July 2006, these letters were insufficient.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), the Court 
found that proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that VCAA notice should specifically: (1) inform the 
claimant that to substantiate such a claim he or she must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) provide general 
notice of the criteria necessary for entitlement to a higher 
disability rating under the applicable Diagnostic Code; (3) 
inform the claimant that disability ratings will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) provide examples of the types of medical and lay 
evidence relevant to establishing entitlement to increased 
compensation. 

In particular, the Board points out that the Veteran did not 
receive VCAA notice which provided to the Veteran an 
explanation of the evidence and information necessary to 
substantiate claim of entitlement to an increased disability 
rating for his service-connected left hand impairment, 
residuals of a trauma, including index, middle, and ring 
finger fractures (dominant hand), consistent with Vazquez-
Flores.  In view of the foregoing, the Board finds that the 
claims must be remanded for compliance with the VCAA and 
recent case law.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the Veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. §  3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is 
necessary to substantiate his claim of 
entitlement to an increased disability 
rating for his service-connected left 
hand impairment, residuals of a trauma, 
including index, middle, and ring finger 
fractures (dominant hand), (b) inform him 
of the information and evidence that VA 
will seek to provide; and (c) inform him 
of the information and evidence he is 
expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
See, too, Huston v. Principi, 
17 Vet. App. 195 (2003).  

The VCAA notice should specifically: (1) 
inform the claimant that to substantiate 
such a claim he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; (2) 
provide general notice of the criteria 
necessary for entitlement to a higher 
disability rating under the applicable 
Diagnostic Code; (3) inform the claimant 
that disability ratings will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; 
and (4) provide examples of the types of 
medical and lay evidence relevant to 
establishing entitlement to increased 
compensation.

* The letter should also advise the 
Veteran that a disability rating and/or 
effective date will be assigned in the 
event of award of any benefit sought.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, etiology and severity of any 
current cervical spine disc herniation 
with radiculopathy.   The examiner is 
then requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., 50-percent or greater probability) 
that the Veteran has current cervical 
spine disc herniation with radiculopathy 
that is related to his service in the 
military, including his service-connected 
left hand impairment, residuals of a 
trauma, including index, middle and ring 
finger fractures.  

To assist in making this important 
determination, have the designated 
examiner review the relevant evidence in 
the claims file, including the Veteran's 
service treatment and personnel records.  
The requested determination should also 
consider the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The examiner is asked to 
indicate whether or not he or she has 
reviewed the claims folder.  

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, etiology and severity of any 
current carpal tunnel syndrome of the 
left upper extremity.   The examiner is 
then requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., 50-percent or greater probability) 
that the Veteran has current carpal 
tunnel syndrome of the left upper 
extremity that is related to his service 
in the military, including his left hand 
impairment, residuals of a trauma, 
including index, middle and ring finger 
fractures.  

To assist in making this important 
determination, have the designated 
examiner review the relevant evidence in 
the claims file, including the Veteran's 
service treatment and personnel records.  
The requested determination should also 
consider the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The examiner is asked to 
indicate whether or not he or she has 
reviewed the claims folder.  

4.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected left hand impairment, 
residuals of a trauma, including index, 
middle and ring finger fractures.  
Conduct all testing and evaluation 
indicated and review the results of any 
testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current 
level of functional loss and occupational 
impairment due to his service-connected 
left hand impairment, residuals of a 
trauma, including index, middle and ring 
finger fractures, including an opinion as 
to whether such impairment is equivalent 
to loss of use of the left hand.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.  
If no opinion can be rendered, an 
explanation should be set forth.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

5.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected left shoulder 
disability.  Conduct all testing and 
evaluation indicated and review the 
results of any testing prior to 
completion of the examination report.  
The examiner should also comment on the 
Veteran's current level of functional 
loss and occupational impairment due to 
his service-connected decreased range of 
motion of the left shoulder.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.  
If no opinion can be rendered, an 
explanation should be set forth.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

6.  Then, the RO should readjudicate the 
Veteran's claims on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If the claims on 
appeal remain denied, he and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


